Citation Nr: 1623108	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  12-19 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for visual impairment. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen the claim for service connection for a left knee disorder, and if so, whether service connection is warranted.

4.   Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss, and if so, whether service connection is warranted.

5.  Whether new and material evidence has been received to reopen the claim for service connection for asthma, and if so, whether service connection is warranted.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active duty service from September 1976 to September 1979 and had subsequent National Guard service with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a March 2016 Travel Board hearing, the transcript of which is included in the record. 

The issues of (1) service connection for bilateral hearing loss (reopened); and 
(2) service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the March 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he desired to withdraw his appeal regarding the issue of service connection for visual impairment.  

2.  An unappealed July 2006 rating decision denied service connection for a left knee disorder, service connection for bilateral hearing loss, and service connection for asthma; the Veteran did not submit a timely notice of disagreement to the rating decision and additional relevant evidence was not received within one year of the rating decision notice.

3.  The evidence received since the July 2006 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection for a left knee disorder, service connection for bilateral hearing loss, and service connection for asthma.

4.  The Veteran has a current left knee disability, diagnosed as internal derangement, strained anterior cruciate ligament (ACL), strained medical cruciate ligament (MCL), and nondisplaced tear of the posterior horn of the medial meniscus.  

5.  The evidence of record shows that, giving the Veteran the benefit of the doubt, it is likely that the Veteran has a left knee disability that is etiologically related to a qualifying period of service.

6.  The Veteran's currently diagnosed asthma was not incurred during a qualifying period of service.  






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for visual impairment have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 
38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The July 2006 rating decision, which denied service connection for a left knee disorder, service connection for bilateral hearing loss, and service connection for asthma is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

3.  The evidence received subsequent to the July 2006 rating decision is new and material; the claim for service connection for a left knee disorder is reopened. 
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2015).

4.  The evidence received subsequent to the July 2006 rating decision is new and material; the claim for service connection for bilateral hearing loss is reopened. 
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2015).

5.  The evidence received subsequent to the July 2006 rating decision is new and material; the claim for service connection for asthma is reopened.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2015).

6.  The criteria for service connection for a left knee disability have been met. 
38 U.S.C.A. §§ 1110, 1131, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

7.  The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues

An appellant, or his authorized representative, may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal. 
38 U.S.C.A. §§ 7104, 7105(d). 

During the March 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he desired to withdraw his appeal regarding the issue of service connection for visual impairment.  See March 2016 Board Hearing Transcript at pg. 10.  Given his clear intent to withdraw his appeal, further action by the Board on this issue would not be appropriate.  38 U.S.C.A. § 7105.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The Veteran's previously denied claims for service connection for a left knee disorder, bilateral hearing loss, and asthma are reopened and remanded, as explained below.  Further, the Board is granting service connection for a left knee disorder.  As such, there is no prejudice to the Veteran and no further discussion of the VCAA is required regarding these claims.

Regarding the reopened claim for service connection for asthma, in a timely letter dated in April 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's available service personnel records, service treatment records, VA treatment records, the March 2016 Board hearing transcript, and the Veteran's statements are associated with the claims file.  All reasonable searches have been conducted to obtain the records reasonably identified or believed to exist.  The Veteran was also afforded a VA examination in connection with his service connection claim for asthma in August 2010.  As discussed in detail below, the Board finds that while the medical opinion provided by the August 2010 VA examiner lacks probative value, the medical evidence as a whole is sufficient to decide the claim.  Although the August 2010 examiner opined that the Veteran's asthma was related to service, it appears that this opinion was based on the premise that the initial onset of asthma, somewhere between 1997 and 1999, coincided with the period of National guard or Reserve service.  However, the onset of asthma has not been shown to have begun during a specific period of qualifying service during this time-frame, which in this case must be ACDUTRA.   Indeed, the Veteran has provided no evidence or clarifying statement regarding the onset of his asthma or initial date of diagnosis.  As such, and for reasons more fully articulated in the decision below, the opinion of the August 2010 VA examiner linking the current diagnosis of asthma to service is based on uncorroborated factual and incorrect legal premises.

During the March 2016 Board hearing, the undersigned VLJ specifically informed the Veteran of the criteria required to establish service connection based on ACDUTRA service.  See id at pg.13.  Moreover, the undersigned VLJ left the record open for an additional 30 days in order to allow the Veteran to submit any additional evidence, including more specific information concerning the relationship between currently diagnosed asthma and a qualifying period of service.  However, to date the Veteran has not provided any such additional evidence.  

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103. 

A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).



Reopening of Service Connection for Left Knee Disorder, 
Bilateral Hearing Loss, and Asthma

The Veteran was initially denied service connection for a left knee disorder, bilateral hearing loss, and asthma in a July 2006 rating decision because there was no evidence that the Veteran's left knee disorder or asthma were related to service.  The evidence also did not show that the Veteran had a current hearing loss disability.  The Veteran was provided notice of the decision and of his appellate rights, but he did not perfect a timely appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2015) (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations).  Therefore, the July 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The evidence of record at the time of the July 2006 rating decision included service treatment records, National Guard service treatment recross, private chiropractic records, private ear, nose, and throat records, and the Veteran's statements.  
In support of the current application to reopen service connection for a left knee disorder and asthma, the new evidence associated with the record since the July 2006 rating decision includes, in pertinent part, a VA examination dated in August 2010.  Specifically, the examiner opined that the Veteran's left knee disorders and asthma were at least as likely as not related to military service.   

In support of the current application to reopen service connection for bilateral hearing loss, the new evidence associated with the record since the July 2006 rating decision includes, in pertinent part, an April 2016 statement from Dr. Kang which indicated that the Veteran had "moderate-to-severe right-sided sensorineural hearing loss, with mild sensorineural hearing loss on the left."  Dr. Kang also stated that the Veteran's in-service noise exposure was the "most significant factor in his hearing loss."  

After a review of all the evidence of record, lay and medical, the Board finds that the newly obtained August 2010 VA examination report and the April 2016 statement from Dr. Kang are new and material as they relate to unestablished facts (nexus and diagnosis) necessary to substantiate the claims for service connection for a left knee disorder, bilateral hearing loss, and asthma.  Accordingly, the evidence is new and material, and the claims are reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).  The appeal is granted to this extent only.


Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2014). ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  38 U.S.C.A. § 101(22)(a), (c).

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty. 
38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  For any period of INACDUTRA, there must be a showing of an injury incurred in or aggravated in the line of duty.  Diseases with onset during INACDUTRA are generally not subject to service connection, except for acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  See 38 U.S.C.A. § 101(24) (c).

Presumptive service connection does not apply to periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2014); 
38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection Analysis for a Left Knee Disorder

The Veteran contends that he injured his knee in 1982 while training for a NCO course while he was serving in the National Guard.  He stated that he injured the knee while jumping out of a helicopter.  See March 2016 Board Hearing Transcript.   
Initially, the Board finds that the Veteran has a current left knee disability.  The evidence includes an October 2005 treatment record from Dr. Boyle.  The report indicates that the Veteran was sent for an MRI in August 2005, which showed a strain of the ACL, MCL, and a nondisplaced tear of the posterior horn of the medical meniscus.  Dr. Boyle also indicated that, upon review of the Veteran's military medical records and history, his left knee disorders were "consistent with his military injury."  Specifically, it was noted that the Veteran had injured the left knee after jumping out of a helicopter and hitting a branch.  The Veteran continued to have knee pain since that time.  

The evidence also includes a May 1999 report of medical history, completed by the Veteran during a periodic physical examination, at which time the Veteran indicated that in 1982-1983, he injured his left knee while jumping off a helicopter during NCO school.  

The Veteran's service personnel records show that he participated in basic NCO course for a 2 week period in 1982.  Further, an Army National Guard Retirement Points History Statement, demonstrates a period of National Guard service from September 2, 1981 to September 1, 1982 where the Veteran had 15 days of ACDUTRA and 44 days of INACUTRA.  From February 9, 1982 to September 1, 1983, the Veteran had 14 days of ACDUTRA and 48 days of INACDUTRA.  

During an August 2010 VA examination report, the Veteran again stated that he injured his left knee jumping off a helicopter in service.  He underwent an MRI in August 2005 which showed a nondisplaced tear of the medical meniscus with internal derangement of the knee.  The Veteran complained of continuing knee pain.  The examiner then opined that, based on a review of all the medical records available, the history from the Veteran, and a physical examination of the left knee, it was at least as likely as not that the Veteran's left knee residuals were related to service; however, a rationale for the opinion was not provided.  

Based on the evidence of record, and giving the Veteran the full benefit of the doubt, the Board finds that service connection for a left knee disability is warranted.

As discussed above, the Veteran has provided evidence of a current left knee disability.  

The question here is whether the Veteran injured his knee during a qualifying period of service, and whether there is a causal relationship between the in-service injury and the current disability.  The Board notes that the Veteran is competent to report an injury or the onset of symptoms such as knee pain and that such symptoms have continued.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Heur v. Brown, 7 Vet. App. 379, 384 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Further, the Board finds the Veteran's reports of injuring his knee while in training with the National Guard to be credible.  The Veteran has a long history of service and reported that he injured the left knee during a May 1999 report of medical history while still in the National Guard.  Further, the Army National Guard Retirement Points History Statement demonstrates that the Veteran had periods of qualifying service during the alleged injury in 1982.  

In sum, there is no evidence to suggest that the injury did not occur as reported by the Veteran.  Accordingly, giving the Veteran the full benefit of the doubt, the Board finds that he injured his left knee during a qualifying period of service, and subsequently had residual disabilities therefrom.  38 U.S.C.A. § 1507; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For these reasons, the Board finds that service connection for a left knee disability is warranted.  38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

Service Connection for Asthma

The Veteran contends that his currently diagnosed asthma is related to his military service.  During the March 2016 Board hearing, the Veteran testified that he had one episode of shortness of breath during active duty service, but denied having been treated or diagnosed with asthma during his period of active duty service from 1976 to 1979.  The Veteran's representative indicated that the Veteran's asthma was noted in 1997 and 1999 during the Veteran's period of Reserve duty.  See Board Hearing Transcript at pg. 13.  

As noted above, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA.  
38 U.S.C.A. §§ 101(24), 106 (West 2014). For any period of INACDUTRA, it is emphasizes that generally, the onset of diseases, such as asthma, during a period of INACDUTRA, are not subject to service connection. See 38 U.S.C.A. § 101(24) (c).  Under the circumstances of this case, in order for the Veteran to establish veteran status with respect to the period of service in the Reserves or National Guard relevant to the asthma claim, and therefore eligibility for service connection, the record must establish that the Veteran was disabled due to a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA.  See Mercado-Martinez, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); see also 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The service personnel records Army National Guard Retirement Points History Statement demonstrates periods of National Guard service from numerous periods from September 1979 to May 2001.  The Board will focus particular attention to the period between 1997 and 1999, as it is asserted that this is the period that asthma was first diagnosed.  Service personnel records from 1997 to 1999 show that the Veteran had approximately 48 total days of ACDUTRA, which were accumulated is discontinuous and discreet periods of time spread out over the 2 year period in question.  A thorough reviewed the entire record and finds that the only reference to asthma in the service treatment records was in the May 1999 periodic physical examination report. While the Veteran's representative has asserted another in-service reference to asthma was documented in 1997, it appears this is referring to the reference made in the Veteran's private medical records that in turn is based on the Veteran's reported history.

Upon review of the evidence of record, the Board finds that the evidence weighs against a finding that the Veteran's currently diagnosed asthma was incurred during a qualifying period of military service, in this case active duty service or during a period of ACDUTRA.

Service treatment records for the Veteran's active duty service are absent for any complaints, diagnoses, or treatment for asthma.  Although the Veteran's service separation examination report for his period of active duty service is not available for review, April 1987 and September 1994 reports of medical examination conducted at service entrance into the Army National Guard, show that clinical evaluations of the Veteran's lungs and chest were normal and asthma was not noted.  Further, in April 1987 and September 1994 Reports of Medical History, completed by the Veteran at enlistment to the Army National Guard, the Veteran specifically checked "NO" as to having asthma or shortness of breath.  The first time asthma is noted is in the May 1999 periodic physical examination, which shows that the Veteran was using an inhaler for asthma.  The Veteran's May 1999 report of medical history also notes that the Veteran reported having asthma.  As was noted earlier, the Veteran claims the first diagnosis of asthma began in 1997.  

The Board will assume that this evidence is sufficient to demonstrate that the Veteran's asthma was incurred some time during his period of National Guard or Reserve service between 1997 and 1999.  Nonetheless, the Board finds that this evidence is insufficient to establish service connection during a qualifying period of ACDUTRA service.

In this regard, the Veteran has not provided any clarifying statements or evidence regarding the onset date or initial diagnosis of his asthma disorder.  This is especially relevant given the long period of the Veteran's National Guard/Reserve service.  During the March 2016 Board hearing, the undersigned VLJ specifically informed the Veteran of the criteria required to establish service connection based on a qualifying period of service, to include ACDUTRA.  See id at pg.13.  Moreover, the undersigned VLJ left the record open for an additional 30 days in order to allow the Veteran to submit any additional evidence.

In sum, the only evidence presented that the Veteran had asthma during his active duty service or ACDUTRA is the Veteran's vague statements made during the March 2016 Board hearing.  However, the Veteran did not indicate that he sought medical care or treatment for asthma during active duty service or ACDUTRA.  Moreover, the Veteran has not provided any details, including dates of asserted onset of his asthma or location for treatment or diagnosis of his asthma.  

The Board recognizes that the Veteran's claim for service connection for a left knee disorder (discussed in the previous section) was granted based on a qualifying period of service; however, that claim is distinguishable from the Veteran's claim for asthma.  Specifically, the Veteran stated that he injured his knee in 1982 while training for a NCO course while serving in the National Guard.  He stated that he injured the knee while jumping out of a helicopter.  See March 2016 Board Hearing Transcript.  See also May 1999 report of medical history (where the Veteran indicated that in 1982-1983, he injured his left knee while jumping off a helicopter during NCO school).  This evidence, which includes details of the purported injury and a narrow time frame, provides the Board with more precise evidence that the Veteran's injury was incurred during a qualifying period of service.  On the other hand, the Veteran's contentions regarding his asthma have consisted of general assertions and have not included sufficient evidence of the date of his first manifestation of asthma or approximate dates of diagnoses or treatment.  Without such information, the Board is unable to associate the onset of asthma with a qualifying period of service - in this case limited by definition, as a disease - to a period active duty or ACDUTRA.  

The Board has also considered the August 2010 VA examination report.  During the evaluation, the Veteran again provided only general statements regarding the onset of his asthma.  Specifically, the Veteran noted that he was diagnosed with asthma in the military.  The examiner then opined that, based on a review of all the medical records available, the history from the Veteran, and a physical examination of the Veteran, it was at least as likely as not that the Veteran's asthma was related to service. 

The Board finds that the August 2010 VA medical opinion lacks probative value as the examiner's opinion is based on uncoroborrated factual and incorrect legal premises.  Specifically, the examiner appears to have relied on the Veteran's assertion that he was "diagnosed with asthma in the military."  However, although service treatment records does include notations in 1999 regarding the Veteran's asthma, this evidence was not during the Veteran's period of active duty service.  See May 1999 periodic physical examination (indicating that the Veteran was using an inhaler for asthma); see also May 1999 report of medical history where the Veteran reported having asthma.  To the extent the Veteran asserts initial onset of symptoms during ACDUTRA, such circumstance are not corroborated.  As such, the opinion of the August 2010 VA examiner linking the current diagnosis of asthma to a qualifying period service is not persuasive evidence and therefore lacks probative value.  

The evidence simply does not show that the Veteran become disabled with asthma  incurred in line of duty during a period of active duty service or ACDUTRA.  In order for service connection for asthma to be awarded in this case, the onset thereof would have to be reasonably associated with one of the narrow periods of time on which the Veteran was ordered to ACTDUTRA between 1997 and 1999.  For the reasons discussed above, the evidence of record does not show that such circumstances are present here. Therefore, service connection for asthma is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal for the claim of service connection for visual impairment is dismissed.

New and material evidence having been received, the claim for service connection for a left knee disorder is reopened.

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened.

New and material evidence having been received, the claim for service connection for asthma is reopened.

Service connection for a left knee disability is granted. 

Service connection for asthma is denied.






REMAND

Bilateral Hearing Loss

The Veteran contends that he was exposed to loud noises in service while in the aviation unit in 1990 or 1991 during Desert Shield.  The Veteran has not reported exposure to acoustic trauma during his active duty service from September 1976 to September 1979.  See March 2016 Board Hearing Transcript at pgs. 25-26.

Active military, naval, or air service includes any period of active duty or ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or for injury incurred in or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131. 

While hearing loss is a disease, acoustic trauma sustained during a period of ACDUTRA or INACDUTRA would constitute an injury for the purposes of these laws and regulations.

As discussed in the previous sections above, the evidence includes an April 2016 statement from Dr. Kang which indicates that the Veteran had "moderate-to-severe right-sided sensorineural hearing loss, with mild sensorineural hearing loss on the left."  Dr. Kang also stated that the Veteran's in-service noise exposure was the "most significant factor in his hearing loss."  Importantly, however, audiological testing results were not included with the April 2016 statement.  Further, the rationale in support of the opinion was inadequate because it was vague.  As noted above, the acoustic trauma asserted to have been sustained has not been associated with any corroborated periods of ACDUTRA or INACDUTRA service.

In a May 1999 report of medica history, completed by the Veteran during a periodic physical examination, the Veteran indicated that he had hearing loss on the right side.  In an Army National Guard Retirement Points History Statement, the Veteran had 28 days of ACDUTRA from June 16, 1991 to June 15, 1992.  He also had various periods of INACDUTRA and ACDUTRA from June 15, 1992 to May 15, 2001.  

The Veteran has not been afforded a VA examination to assist in determining the nature and etiology of his claimed hearing loss disability.  As such, the Board finds that a remand is warranted. 

PTSD

In a January 2016 decision, the Board denied service connection for PTSD.  In February 2016, the Veteran filed a notice of disagreement with the January 2016 rating decision.  Accordingly, a Statement of the Case must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain and associate with the claims file additional medical evidence from Dr. Kang, specifically, all evidence related to evaluating the Veteran's hearing impairment, including audiometric testing results.

2.  Attempt to obtain and associate with the claims file any additional VA medical records, or other medical records reasonably identified by the Veteran. 

3.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any diagnosed hearing impairment.  The examiner should review the entire claims file, including a copy of this remand, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should respond to the following:

a)  Determine whether the Veteran has hearing impairment, and if so; 

b) State whether it is at least as likely as not (i.e. 50 percent probability or more) that the Veteran's hearing impairment was incurred in or aggravated by any qualifying period of military service.   (Note:  In a May 1999 report of medica history, completed by the Veteran during a periodic physical examination, the Veteran noted hearing loss on the right side).  Why or why not?

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Issue a Statement of the Case on the issue of service connection for PTSD.  Only if the Veteran perfects an appeal should the claim be certified to the Board. 

5.  Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


